[Cite as State v. Slye, 2022-Ohio-1933.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                 :       Hon. W. Scott Gwin, J.
                                             :       Hon. John W. Wise, J.
-vs-                                         :
                                             :
JOSHUA SLYE                                  :       Case No. CT2020-0051
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             On Remand from the Supreme Court
                                                     of Ohio, Case No. 2021-0776




JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    June 8, 2022



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

RONALD L. WELCH                                      TODD W. BARSTOW
Prosecuting Attorney                                 261 West Johnstown Road
Muskingum County                                     Suite 204
                                                     Columbus, Ohio 43230
By: TAYLOR P. BENNINGTON
Assistant Prosecuting Attorney
Muskingum County, Ohio
27 North Fifth St., P.O. Box 189
Zanesville, Ohio 43701
Muskingum County, Case No. CT2020-0051                                                   2


Baldwin, J.

         {¶1}   This matter is before us on remand from the Ohio Supreme Court. In

Defendant-Appellant Joshua Slye’s direct appeal, State v. Slye, 5th Dist. Muskingum

2020-CA-51, 2021-Ohio-1581, we declined to address his sole assignment of error which

challenged the constitutionality of the Reagan Tokes Act, as we found the challenge was

not ripe for review. In State v. Maddox, ---N.E.3d---, 2022-Ohio-764, however, the

Supreme Court of Ohio found constitutional challenges to the Reagan Tokes Act are ripe

for review on direct appeal. We therefore herein address appellant’s sole assignment of

error.

                         STATEMENT OF THE FACTS AND CASE

         {¶2}   On March 5, 2020, a customer later identified as appellant entered a Cricket

Wireless store. An employee of the store gave appellant an Apple iPhone 11 so that he

could read the information on the box. Appellant then walked out of the door with the

phone. When an employee ran after appellant and attempted to grab the phone, appellant

punched her with a closed fist in the arm and then the face. Appellant then took off in a

red Ford Fusion that was in the parking lot.

         {¶3}   Later on, Licking County Deputies were sent to an address in Newark in

reference to a suspicious male in a red Ford Fusion who was taking trash bags out of his

car and urinating on them. Detectives confirmed that the man was appellant.

         {¶4}   Appellant provided false information, was aggressive, and attempted to

reach into his pocket where he had knives. He was taken to the Licking County Sheriff’s

Office where his identification was verified.
Muskingum County, Case No. CT2020-0051                                                  3


       {¶5}   Appellant has a prior 2014 conviction for robbery, a felony of the second

degree, out of Franklin County.

       {¶6}   On March 18, 2020, the Muskingum County Grand Jury indicted appellant

on one count of robbery in violation of R.C. 2911.02(A)(2), a felony of the second degree,

one count of theft (less than $1,000.00) in violation of R.C. 2913.02(A)(1), a misdemeanor

of the first degree, one count of possession of criminal tools in violation of R.C.

2923.24(A), a felony of the fifth degree, and one count of aggravated robbery in violation

of R.C. 2911.01(A)(1), a felony of the first degree. The indictment also contained two

repeat violent offender specifications. At his arraignment on August 5, 2020, appellant

entered a plea of not guilty to the charges.

       {¶7}   Thereafter, on October 5, 2020, appellant withdrew his former not guilty plea

and entered a plea of guilty to robbery with a repeat violent offender specification. The

remaining counts and specification were dismissed. Pursuant to an Entry filed on October

20, 2020, appellant was sentenced to a minimum prison term of eight (8) years and an

indefinite maximum prison term of twelve (12) years. The trial court also found appellant

in contempt and ordered a period of incarceration of thirty (30) days to be served

consecutively to the sentence in this case and to any other prison sentence that appellant

was serving. The trial court elected not to impose a sentence on the repeat violent

offender specification.

       {¶8}   The assignment of error left unaddressed by this court on direct appeal is

as follows:

       {¶9}   “I. THE TRIAL COURT SENTENCED APPELLANT TO INDEFINITE

TERMS OF INCARCERATION PURSUANT TO A STATUTORY SCHEME THAT
Muskingum County, Case No. CT2020-0051                                                       4


VIOLATES APPELLANT'S CONSTITUTIONAL RIGHT TO DUE PROCESS OF LAW AS

GUARANTEED BY THE UNITED STATES AND OHIO CONSTITUTIONS.”

                                              I

       {¶10} In his sole assignment of error, appellant challenges the constitutionality of

the Reagan Tokes Act, specifically R.C. 2967.271, which codified hybrid indefinite prison

terms for first- and second-degree felonies. Appellant argues that the Act violates the

separation of powers doctrine, the constitutional right to trial by jury, and due process.

       {¶11} For the reasons set forth in this Court’s recent Opinions in State v. Burris,

Guernsey App. No. 21CA000021, 2022-Ohio-1481 and State v. Ratliff, Guernsey App.

No. 21CA00016 , 2022-Ohio-1372, we find the Reagan Tokes Act constitutional and

overrule appellant’s sole assignment of error.

       {¶12} Accordingly, the judgment of the Muskingum County Court of Common

Pleas is affirmed.

By: Baldwin, P.J.

Gwin, J. and

Wise, John, J. concur.